United States District Court
District of Massachusetts

 

United States of America,
Vv.

Criminal Action No.
14-cr-10074-NMG

Michael David Scott,

Defendant.

eee eet et et et et eet

 

MEMORANDUM & ORDER

GORTON, J.

This case arises out of a habeas petition filed by Michael
D. Scott (“Scott” or “petitioner”) who is incarcerated after
conviction for various crimes, including wire fraud, mortgage
fraud, bank fraud and money laundering. Pending before the
Court is the motion of Scott to vacate his conviction pursuant

to 28 U.S.C. § 2255.

I. Background

A. Parallel Proceedings

In August, 2010, Scott was indicted on 62 counts of wire
fraud, in violation of 18 U.S.C. § 1343, bank fraud, in
violation of 18 U.S.C. § 1344, and unlawful monetary

transaction, in violation of 18 U.S.C. § 1957 for perpetrating a

-1-
mortgage fraud scheme between 2006 and 2008 throughout the
Boston area. Scott pled guilty before United States District
Judge Richard G. Stearns in May, 2015, and was sentenced to 135
months’ imprisonment. Scott appealed, and in December, 2017,
the First Circuit Court of Appeals affirmed. He petitioned the
United States Supreme Court for a writ of certiorari, which was
denied. In June, 2018, Scott filed a § 2255 petition, alleging
ineffective assistance of counsel and prosecutorial misuse of
immunized information. That petition remains pending before

Judge Stearns.
B. Proceedings in This Session

In March, 2014, while Scott’s criminal case before Judge
Stearns was pending, the government found evidence that Scott
had committed additional wire fraud between 2011 and 2013. The
government brought charges against Scott for those crimes and
that case was assigned to this session. In January, 2016, Scott
pled guilty and he was sentenced to a term of incarceration of
41 months, all but 12 months of which was to be served
concurrently with the 135-month sentence imposed by Judge

Stearns.

Scott appealed and the First Circuit affirmed in an opinion
issued on the same day as its opinion affirming Scott's

conviction before Judge Stearns. Scott also petitioned the
United States Supreme Court for a writ of certiorari on that

conviction and that writ was denied.

In December, 2018, Scott filed a habeas petition pursuant
to 28 U.S.C. § 2255 challenging both his plea and the sentence
in this case. He alleges ineffective assistance of counsel,
lack of subject matter jurisdiction and breach of the plea
agreement by the government. Scott also filed a motion to
disqualify the judicial officer assigned to this session

pursuant 28 U.S.C. § 455(a).

In January, 2019, the government filed a motion for an
order of the Court ruling that Scott has waived his attorney-
client privilege by claiming ineffective assistance of counsel
in his § 2255 petition. The government submits that it is

entitled to

all communications, correspondence, notes, memoranda,
documents and information reasonably necessary to
respond.

It further requests an extension of the deadline for it to
respond to Scott’s motion until after it receives the requested

documentation.

In February, 2019, Scott assented to the government's
request for additional time but only with respect to the Court’s

consideration of his claim of ineffective assistance of counsel.
He maintains that the Court should decide his claim of lack of

subject matter jurisdiction without further delay.

In July, 2019, Scott filed a motion for a status update and
again requested that the Court proceed on his jurisdictional
claim. The government responded, citing several reasons for the
delay and contesting Scott’s jurisdictional argument. In
August, 2019, Scott submitted an identical motion for status
update and request to proceed. Finally, Scott filed a motion
requesting the court resume the adjudication of his § 2255
petition under the presumption that this Court had suspended
consideration of his petition in response to the government’s

request.

In summary, there are six motions pending before this
Court: (1) Scott’s § 2255 motion to vacate (Docket No. 201),
(2) Scott’s motion for recusal (Docket No. 204), (3) the
government’s motion for an order regarding waiver of attorney-
client privilege (Docket No. 208), (4) Scott’s motion for a
status update and request to proceed (Docket No. 214),

(5) Scott’s “assent motion” to the government’s request for an
extension of time (Docket No. 199), and (6) Scott’s motion to

continue the adjudication of his petition (Docket No. 221).
II. Motion for Waiver of Attorney-Client Privilege

The government requests “all information relevant to
Scott’s ineffective assistance claims” from Scott’s previous
attorneys. Scott responds that the government’s request is
overly broad insofar as it requests information from “a myriad

of attorneys who are clearly unrelated” to his claims.

In his § 2255 petition, Scott maintains that his counsel
failed: (1) to review the PSR and sentencing memoranda with him,
(2) to object to the Court’s “insertion [of itself] into plea
negotiations”, (3) to advise Scott that by proceeding to
sentencing without a plea he could face a harsher sentence than
the one outlined in the plea, (4) to bring to the Court’s
attention the government’s breach of the plea agreement, and
(5) to move to dismiss the indictment for lack of subject matter

jurisdiction.

Scott nonetheless opposes the government’s request to waive
attorney-client privilege on the grounds that prior counsel does
not possess any documents or information relevant to those
claims. He cites one relevant case in support of his argument:

United States v. Adams, No. 09-cr-40027, 2015 U.S. Dist. LEXIS

 

99030 at *3 (D. Mass. July 28, 2015). There, United States
District Judge F. Dennis Saylor IV noted that the government’s

request for previously privileged materials could be seen as
overly broad because attorney-client privilege is waived by an
assertion of ineffective assistance, only “to the extent that
communications . . . are relevant to prove or disprove” the

claim. Id. at *3-*4,

Contrary to Scott’s assertions, the government in this
case has asked for just that: waiver of attorney-client
privilege over communications related to Scott’s five grounds
proffered in support of his claim of ineffective assistance.
The order proposed by the government further provides former
counsel with an opportunity to explain to the Court the extent

to which they possess responsive information.

Scott argues, in the alternative, that any order of this
Court waiving privilege should track an order entered by Judge
Stearns in Scott’s parallel § 2255 action. In that proceeding,
Scott similarly asserts ineffective assistance of counsel and,
with Scott’s consent, Judge Stearns entered an order waiving
privilege with respect to three of Scott’s prior attorneys:
William Kettlewell, William Keefe and Sara Silva. In this case,
however, the government requested materials from three
additional attorneys, William P. Boland, Scott F. Gleason and
Lisa Adlin, but not from William Keefe. For that reason, the

order entered by Judge Stearns does not address the government's
request for information it purportedly needs to respond in this

action.

The attorneys from whom the government requests information
were involved in various aspects of Scott’s criminal
representation in this Court. For example, one of Scott’s
claims asserts he received ineffective assistance because
counsel failed to argue that the indictment did not establish
subject matter jurisdiction. Such an objection could have been
raised at any time throughout the criminal proceedings and thus

could implicate several attorneys. See Bus. Buyers of New

 

England, Inc. v. Gurham, 754 F.2d 1, 2 (1st Cir. 1985) (per

 

curiam).

Accordingly, the government’s motion that the defendant has
waived his attorney-client privilege will be allowed.
Furthermore, the Court will deny Scott’s multiple requests for
the Court to rule on his jurisdictional claim which he maintains
is unaffected by the government’s waiver request. It would
waste judicial resources and interject uncertainty in these
proceedings if the Court were to sever and proceed to the merits
on Scott’s jurisdictional claim while waiting for the government
to review new materials and respond to his claim of ineffective

assistance of counsel. Consequently, the Court will reserve any
ruling on the merits of Scott’s jurisdictional claim and his

motions requesting otherwise will be denied.
III. Motion for Recusal/Disqualification

Scott moves to disqualify the judicial officer assigned to
this session pursuant to 28 U.S.C. § 455(a). He offers a litany
of grievances ranging from prior adverse rulings to this Court’s
rejection of his plea agreement. Chiefly, Scott maintains that

the judge impermissibly participated in plea negotiations.

In the First Circuit, the issue to be determined with
respect to the recusal of the presiding judge is:

whether the charge of impartiality is grounded in

facts that would create a reasonable doubt concerning

the judge's impartiality, not in the mind of the judge
or necessarily in the mind of the litigant

but rather in the mind of the reasonable man.

United States v. Cowden, 545 F.2d 257, 265 (ist Cir. 1997).

 

Litigants cannot meet that standard by simply complaining of

adverse rulings. United States v. Gonzalez-Gonzalez, 362 F.

 

 

Supp. 3d 62, 70 (D.P.R. 2019). Judicial remarks, on the other
hand, can warrant recusal if they reflect “considered judgment,”
rather than “casual, loose” statements. United States v.
Chantal, 902 F.2d 1018, 1020 (lst Cir. 1990). When considering
motions to recuse, a judicial officer must ensure that the
motion does not simply reflect a desire of the litigant to have

the case referred to a different judge. Arkansas Teacher Ret.

 
Sys. v. State St. Bank & Tr. Co., 404 F. Supp. 3d 486, 494 (D.
Mass. 2018) (noting that an extra judicial source of bias is
almost always required to meet the standard for § 455 (a)

recusal).

Here, petitioner’s grievances stem from information
acquired by this judicial officer during the course of
petitioner’s case. Furthermore, such matters were presented in
petitioner’s appeal and were deemed harmless error by the First

Circuit. See United States v. Scott, 877 F.3d 42 (1st Cir.

 

2017). Petitioner’s grievances fall short of the standard for

recusal and, therefore, his motion will be denied.

The final pleading of concern is an “assent motion” by
Scott that apparently constitutes his assent to the government’s
request for additional time to respond to his motion to pursue
forfeitable funds. That substantive motion was denied in July,
2019. Consequently, Scott’s “assent motion” which is not, in

fact, a motion will in any event, be denied as moot.
ORDER
For the foregoing reasons,

a) the motion of the government for an order regarding
waiver of attorney-client privilege (Docket No. 208) is
ALLOWED ;

b) the motion of petitioner for a status update (Docket No.
214) is DENIED;

c) the motion of petitioner for the Court to continue
adjudication of his petition (Docket No. 221) is DENIED;

d) the motion of petitioner for recusal or disqualification
(Docket No 204) is DENIED; and

e) the “assent motion” of petitioner regarding the
government’s request for an extension of time (Docket No.
199) is DENIED as moot.

The government is directed to file an updated response to
Michael Scott’s petition for habeas corpus on or before June 30,

2020.
So ordered.

Vata. Cae

Nathaniel M. Gorton
United States District Judge

Dated March 2}: 2020

-10-
